Citation Nr: 0806424	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-15 226	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to a rating in excess of 10 percent for an 
ankylosed left proximal interphalangeal joint (PIPJ) with 
scar.

3.  Entitlement to an increased (compensable) rating for 
residuals of hemorrhoids.

4  Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO denied 
service connection for colon cancer and continued a 10 
percent rating for an ankylosed left PIPJ with scar and 
noncompensable ratings for residuals of hemorrhoids and for 
pseudofolliculitis barbae.  In October 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in April 2006, and later the same month 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals).

The veteran failed to appear for a Board hearing scheduled 
before a Veterans Law Judge at the RO in September 2007, due 
to terminal illness; it was never rescheduled.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1969 to June 1989. 

2.  On February 7, 2007, the RO notified the Board that the 
appellant died in October 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


